DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to 35 U.S.C. 112(b) rejection of claims 7 and 14 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 102 rejection of claims 1, 8 and 15 have been considered and found persuasive due to amendments that include allowable subject matter, and the rejection has been withdrawn. See detailed reason for allowance.

Allowable Subject Matter
Claims 1-2, 5-9, 12-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Yuan et al. (CN 108052547 A) in view of Shi et al. (CN 109033229): Yuan teaches a method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising: receiving a question at a question-answering (QA) system ([pgs. 2-3] a question sentence and knowledge graph structure analysis of natural language asking-answering method and system; receiving natural language question); 
identifying a plurality of passages relevant to the received question ([pgs. 2-3] constructing the natural language sentence of the query graph; query graph consists of plurality of nodes based on the traversing process of the input natural language question); 
generating a question knowledge graph corresponding to the received question and a plurality of passage knowledge graphs, wherein each of the passage knowledge graphs corresponds to one of the identified passages ([pgs. 2-3] for each node in the query graph, constructing in the preset knowledge map matching with each node in the query graph node candidate; each node is concentrated to the node candidate as the centre in the preset knowledge map for traversing, obtaining each node to the node candidate set as the center covers all answer of the subgraph; for structuring path of path semantic vector in the preset knowledge graph, attribute construction while aiming at the query attribute in the semantic vector); 
comparing each of the passage knowledge graphs to the question knowledge graph, wherein the comparing results in a set of one or more knowledge graph candidate answers (kgCAs); and computing, by the QA system, a set of one or more candidate answers (CAs), wherein at least one of the CAs is based upon one of the kgCAs ([pgs. 2-3] similarity calculated by the edges in the query graph matching in the knowledge map with the path with the said semantic vector according to the semantic vector attribute between the paths, filtering the graph does not satisfy the predetermined similarity to obtain the candidate answer; the similarity of edges in the query graph is matched in the knowledge map and the edge of path obtaining the integral similarity of each candidate answer, determining the relatively high overall similarity of first k answers).
Shi teaches computing, using a QA pipeline without knowledge graph analysis, a set of candidate answers (CAs) and a candidate answer score corresponding to each of the CAs ([claim 2] wherein multiple different question and answer service engines are used for obtaining multiple candidate answers corresponding to the question questions, and the method further comprises at least one of the following ways: searching the candidate answer corresponding to the inquiry question by the KG-QA engine of the knowledge graph question answering system; and searching the candidate answer corresponding to the inquiry question by the question-answer system engine based on the question-answer pair).
The difference between the prior art and the claimed invention is that Yuan nor Shi explicitly teach computing, using a QA pipeline without knowledge graph analysis, a set of candidate answers (CAs) and a candidate answer score corresponding to each of the CAs, wherein one or more of the candidate answer scores are enhanced when the corresponding CA is included in the set of kgCAs.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yuan and Shi to include computing, using a QA pipeline without knowledge graph analysis, a set of candidate answers (CAs) and a candidate answer score corresponding to each of the CAs, wherein one or more of the candidate answer scores are enhanced when the corresponding CA is included in the set of kgCAs. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656